Citation Nr: 0524133	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  98-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopened the claim of service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopened the claim of service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1972 to October 
1973.  

In April 1986, service connection for a back disorder was 
denied by the Board of Veterans Appeals (Board).  In May 
1996, the Board, in part, found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back disorder and denied service 
connection for an acquired psychiatric disorder, including 
PTSD.  

In February 1999, the Board found that new and material 
evidence had not been submitted to reopen the claims, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In March 2001, 
the Court vacated and remanded the February 1999 Board 
decision for failing to assist the veteran in the development 
of his claims under the then recently enacted Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000).  The Board remanded 
the appeal to the RO for additional development in September 
2001, and February 2004.  

By rating decision in March 2005, the RO found that new and 
material evidence had not been submitted to reopen the 
claims, and the appeal was returned to the Board.  

In light of the favorable decision to reopen the claim of 
service connection for an acquired psychiatric disorder, 
including PTSD, further discussion of this issue will 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disorder and an acquired 
psychiatric disorder, including PTSD, was last denied by the 
Board in May 1996.  

2.  The additional evidence received since May 1996 Board 
decision concerning the back disorder is either cumulative of 
evidence already of record or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The additional evidence received since the May 1996 Board 
decision concerning a psychiatric disorder is new and 
material and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1996 Board decision which denied service 
connection for a back disorder and an acquired psychiatric 
disorder, including PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disorder.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2004).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder, including PTSD.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's request to reopen the claims currently on 
appeal was received in January 1997.  The Board concludes 
that information and discussion as contained in the March 
1997 rating decision, the statement of the case issued in 
June 1997, the April 1998, July 2003, November 2004, and 
March 2005 supplemental statements of the case (SSOC), the 
Board remands in September 2001 and February 2004, and in 
letters sent to the veteran in December 2001, January and 
April 2002, and July 2004 have provided him with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence showing a relationship 
between his current disabilities and military service; of 
what evidence was necessary to substantiate the claims for 
service connection; why the current evidence was insufficient 
to award the benefits sought, and suggested that he submit 
any evidence in his possession.  The veteran was also 
afforded an opportunity to testify at a personal hearing, but 
declined.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claims, notice of what he could 
do to help his claims, and notice of how the claims were 
still deficient.  Clearly, from submissions by and on behalf 
of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finality

Service connection for a back and psychiatric disorder, 
including PTSD were last denied by the Board in May 1996.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim is pertinent in 
the consideration of the current claims on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
Board's decision and no other exception to finality apply.  
Hence, the May 1996 decision is final as to the evidence then 
of record.  Id.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.  

As an initial matter, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Back Disorder

The evidence of record at the time of the April 1986 Board 
decision that denied service connection for a back disorder 
included the veteran's service medical records, VA outpatient 
records for treatment in 1983, and private medical records 
showing hospitalization in June 1983.  

The service medical records showed that the veteran was seen 
for low back pain at the L-1 vertebrae level on one occasion 
in July 1972.  There was some muscle spasm noted and he was 
given heat and told to not to bend.  There were no further 
complaints, treatment, abnormalities, or diagnosis referable 
to any back problems during his remaining 15 months of 
service.  His separation examination in October 1973 showed a 
normal spine and musculoskeletal system.  

The private medical reports showed that he was 
hospitalization for psychiatric problems in June 1983.  He 
reported a history of chronic back pain, but no pertinent 
abnormalities were noted on physical examination.  

The 1983 VA outpatient records showed that the veteran was 
seen for psychiatric problems in August and September 1983, 
but made no mention of any back problems.  

In April 1986, the Board denied service connection for a back 
disorder.  

The evidence of record at the time of the May 1996 Board 
decision included, in addition to the evidence discussed 
above, numerous VA outpatient records and examination 
reports, lay statements from friends and family members, 
hearing testimony, and private medical records.  

The VA outpatient records showed treatment primarily for drug 
and alcohol abuse from 1989 to 1990.  The veteran was 
evaluated for complaints of back pain on one occasion in 
October 1989, and he was shown to have full range of motion 
of the back, and a normal back.  

The VA examinations included several psychiatric evaluations 
in which the veteran reported a history of chronic back pain.  
A VA examination of the veteran's back in July 1991 showed 
some limitation of motion, no muscle spasms, normal reflexes 
and strength, and negative straight leg raising.  X-ray 
studies of the spine were normal except for mild 
straightening of the lumbar spine.  The diagnoses included 
history of lumbosacral strain.  

A lay statement from a friend was somewhat vague and 
indicated only that the veteran had physical discomfort from 
an accident that occurred prior to discharge from service.  A 
statement from one sister indicated that the veteran had a 
lot of physical and mental problems since he was discharged 
from service.  The remaining lay statements did not offer any 
information concerning a back problem.  

The veteran testified at the RO in April 1994, that he had 
chronic back problems in service and was first treated at a 
private hospital in December 1973 following an industrial 
accident.  (A reply to the RO's request for those records 
from that facility in May 1992, was to the effect that all 
records prior to January 1986 had been destroyed.)  

The private medical records showed that the veteran was 
hospitalized for psychiatric problems in September 1994.  

In May 1996, the Board, in part, found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back disorder.  

The evidence added to the record since the May 1996 Board 
decision included all of the evidence above, plus numerous 
private and VA medical records from 1988 to 2004, including 
some duplicate reports with records received from the Social 
Security Administration.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative information relating any current back disorder to 
service.  The records show periodic treatment for back 
problems and included a private MRI report in November 2001 
which revealed mild degenerative changes involving the lower 
lumbar spine at the L5-S1 and no significant abnormalities or 
degenerative changes at the levels from L1 to L5.  The 
evidence previously reviewed showed no evidence of a chronic 
back disorder in service, at the time of the veteran's 
separation examination, or until many years after discharge 
from service.  As a whole, the additional medical evidence 
does not offer any new probative information relating a 
current back disorder to military service and, to that 
extent, is essentially cumulative of evidence already of 
record.  

Consequently, the Board finds that the additional evidence is 
not new and material since it does not include competent 
medical findings linking any current back disorder to 
service.  The medical reports do not offer any new probative 
information and are merely cumulative of evidence already of 
record.  Accordingly, a basis to reopen the claim of service 
connection for a back disorder has not been presented.  

Psychiatric Disorder

The evidence of record at the time of the May 1996 Board 
decision included the veteran's service medical records, VA 
and private medical records for treatment from 1983 to 1994, 
lay statement from friends and family members, and hearing 
testimony.  

The service medical records showed a reported history of 
depression and excessive worry at the time of enlistment in 
November 1971, attributed to situational worries relating to 
a death in his family, and normal psychiatric status on 
examination at that time.  The veteran was seen on one 
occasion during service for nervousness and restlessness, and 
was prescribed Valium.  His psychiatric status at separation 
in October 1973 was normal.  

The private and VA medical records showed his first treatment 
for psychiatric problems, diagnosed as schizophrenia, in 
1983.  Thereafter, he was seen for psychiatric problems and 
drug and alcohol abuse on numerous occasions from 1983 to 
1994.  The predominant diagnosis was schizophrenia.  

The lay statements from friends and family members were to 
the effect that the veteran had no psychiatric problems until 
he returned home from service.  

The veteran testified at a personal hearing in January 1995 
that he was treated for a nervous condition in service, but 
that his psychiatric problems didn't really surface until 
around 1985.  

The evidence added to the record since the May 1996 Board 
decision included all of the evidence above, and a February 
2004 report from a private psychiatrist who opined, in 
essence, that the veteran's current psychiatric disorder, 
diagnosed as schizophrenia, was related to military service.  

The private doctor's diagnosis and opinion relating the 
veteran's current psychiatric disorder to military service is 
material, as it provides additional probative information, 
and is so significant that it must be considered in order to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156.  
Having decided that private medical report is new and 
material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  In this regard, the 
Board finds that additional development is necessary to 
fulfill the duty to assist under 38 U.S.C.A. §§ 5103A, 
5107(b), and to afford the veteran an opportunity to present 
evidence and argument in support of his claim.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disorder, the 
appeal is denied.  

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for an 
acquired psychiatric disorder, including PTSD, the appeal to 
reopen is granted.  


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim for 
a psychiatric disorder, the RO must now consider the issue on 
a de novo basis.  Additional development is required prior to 
adjudication of this issue.  

The only evidence of record which addressed the question of 
etiology of the veteran's current psychiatric disorder is the 
favorable opinion provided by the a private psychiatrist in 
February 2004.  As this question has never been addressed by 
any VA psychiatrist to date, the appeal must be remanded for 
a psychiatric evaluation and opinion as to the etiology and, 
if feasible, date of onset of the veteran's psychiatric 
disorder.  

In this regard, the Board notes that the evidentiary record 
includes numerous private and VA medical records showing 
treatment for psychiatric problems beginning in 1983.  The 
record also includes a November 1986 psychiatric interview 
with one of the veteran's sister's when he sought entitlement 
to disability benefits from the Social Security 
Administration in 1986.  This report appears to provide 
additional insight into the veteran's medical and family 
history prior and subsequent to service, which is not 
otherwise reported in such detail in the record.  The Board 
intimates no opinion as to the significance of this report, 
other than to bring it to the attention of the examiner for 
consideration along with all of the other reports and lay 
statements of record.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for any psychiatric problems since 
February 2004.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
attorney are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records themselves.   

2.  R.L., M.D., the private psychiatrist 
who performed the February 2004 
psychiatric examination, is to be 
contacted and requested to identify the 
records used in formulating his opinion 
that the veteran's psychiatric disorder 
began in service.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disorder, to include whether he has PTSD 
under the criteria in DSM IV.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
and a notation to the effect that this 
record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with the examination.  

If an acquired psychiatric disorder is 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the disorder was first 
manifested in service or is otherwise 
related to military service.  If a 
psychosis is present, the examiner should 
note, if possible, the date of onset and 
the manifestations present at the date of 
onset.  

If the examiner is only able to theorize 
or speculate as to this matter, he or she 
should so state.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.  It would be helpful if the 
examiner would comment on the February 
2004 private psychiatrist's opinion, and 
indicate whether she or he agrees or 
disagrees with that opinion.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has provided a response to the 
requested opinions.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2004).  

5.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the claim on a de novo 
basis based on all the evidence of record 
and all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


